third party communication date of communication month dd yyyy cca_2014082213293528 id uilc number release date from sent friday date pm to cc bcc subject re intentional disregard penalty letter glad you sent this again as i had overlooked it and didn’t realize that i had it on my plate the sec_6721 penalty is assessable and the irs does not need to follow deficiency procedures to assess it the taxpayer would need to pay and bring a refund_suit to challenge the penalty unless the taxpayer uses cdp procedures so assessing is an appropriate term in the letter
